Case 19-34054-sgj11 Doc 281 Filed 12/27/19                    Entered 12/27/19 21:33:05              Page 1 of 18



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachary Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  §
    In re:                                                        § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.                      §

          MOTION OF THE DEBTOR FOR APPROVAL OF SETTLEMENT
    WITH THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS REGARDING
                    GOVERNANCE OF THE DEBTOR AND
          PROCEDURES FOR OPERATIONS IN THE ORDINARY COURSE

                  The above-captioned debtor and debtor in possession (the “Debtor”) files this

motion (the “Motion”) for the entry of an order (the “Order”) approving the terms of a settlement

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                     Entered 12/27/19 21:33:05              Page 2 of 18



between the Debtor and the Committee (as defined below) regarding governance of the Debtor

and procedures for operations in the ordinary course of business, as embodied in the term sheet

attached hereto as Exhibit A (the “Term Sheet”). In support of this Motion, the Debtor respectfully

represents as follows:

                                            Preliminary Statement

                  1.        Following weeks of negotiations, the Debtor and the Committee have

reached a proposed settlement, which contemplates the creation of a new independent board of

directors (the “Independent Directors”) at Strand Advisors, Inc. (“Strand”), the Debtor’s general

partner and ultimate party in control, and the implementation of certain protocols governing the

operation of the Debtor’s business in the ordinary course. The Independent Directors will consist

of the following three highly qualified and independent individuals: James Seery, John Dubel,

and a third director to be selected by or otherwise acceptable to the Committee.2 Two of the

Independent Directors were chosen by the Committee and the third Independent Director will be

selected by or otherwise acceptable to the Committee. Background information for each of the

Independent Directors is attached hereto as Exhibit B.

                  2.        Pursuant to the Term Sheet, and effective upon entry of the Order, James

Dondero will no longer be a director, officer, managing member, or employee of the Debtor or

Strand and will have no authority, directly or indirectly, to act on the Debtor’s behalf. Going

forward, the Independent Directors, through Strand, will have sole and exclusive management and

control of the Debtor. The Independent Directors will have the discretion to appoint an interim

2
 The Committee’s agreement to the Term Sheet in its entirety is contingent upon the selection of a third
Independent Director acceptable to the Committee. In the event the Committee and the Debtor cannot reach an
agreement on an acceptable Independent Director to fill the third seat of the Board of Directors, the Term Sheet shall
be null and void.

                                                          2
DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19              Entered 12/27/19 21:33:05     Page 3 of 18



Chief Executive Officer (the “CEO”) who will manage the Debtor’s day-to-day business

operations. Subject to Court approval, the Debtor still intends to retain Development Specialists,

Inc. (“DSI”) to provide a Chief Restructuring Officer (the “CRO”) that will serve at the direction

of the Independent Directors (or CEO, if appointed).

                 3.         It bears emphasis that the Independent Directors will not be mere

figureheads. The Debtor and the Committee envision that the Independent Directors will be

actively involved and intimately familiar with all material aspects of the Debtor’s business and

restructuring efforts.       Moreover, with guidance of the CRO and CEO (if appointed), the

Independent Directors will endeavor to prevent any negative influence Mr. Dondero or any of his

affiliates or agents may have on the Debtor and its employees. Further, as part of the Term Sheet,

the Committee will be granted standing to pursue estate claims against Mr. Dondero and other

former insiders of the Debtor who were not employed by the Debtor as of the execution of the

Term Sheet. The Committee will also retain the right to move for a chapter 11 trustee.

                 4.         In sum, the Term Sheet resolves months of litigation between the Debtor

and the Committee over the Debtor’s governance structure and operating protocols, allowing all

parties to refocus on a path forward for this chapter 11 case. With the Independent Directors in

place, the Debtor can move forward expeditiously, efficiently, and effectively with the substantive

aspects of this case and consider any available restructuring options that will maximize value for

all constituents. The Debtor therefore urges the Court to approve the Term Sheet and allow the

key economic interest holders to proceed with a productive restructuring effort.




                                                    3
DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19               Entered 12/27/19 21:33:05       Page 4 of 18



                                         Jurisdiction and Venue

                 5.         The United States Bankruptcy Court for the District of Northern District of

Texas, Dallas Division (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                 6.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 7.         The statutory bases for the relief requested herein are sections 105(a) and

363 of the Bankruptcy Code and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                                Background

                 8.         On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District

of Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).

                 9.         To assist and coordinate the restructuring process, the Debtor retained DSI

and Bradley D. Sharp to serve as the CRO on October 7, 2019. On October 29, 2019, the Debtor

filed the Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ and Retain

Development Specialists, Inc. to Provide a Chief Restructuring Officer, Additional Personnel, and

Financial Advisory and Restructuring Related Services, Nunc Pro Tunc as of the Petition Date

[Docket No. 74] (the “CRO Motion”) seeking to formally retain the CRO. The CRO Motion

remains pending, and the Debtor is filing a supplement to the CRO Motion concurrently herewith.

                 10.        On October 29, 2019, the Official Committee of Unsecured Creditors (the

“Committee”) was appointed by the U.S. Trustee in the Delaware Court. On November 12, 2019,

the Committee filed an omnibus objection to the CRO Motion, cash management motion, and

                                                     4
DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                  Entered 12/27/19 21:33:05            Page 5 of 18



motion for approval of ordinary course protocols [Docket No. 130] (the “Committee Objection”),

raising various concerns regarding the Debtor’s governance and business practices.

                 11.        On December 4, 2019, the Delaware Court entered an order transferring

venue of the Debtor’s bankruptcy case to this Court [Docket No. 186].3 The Debtor has continued

in the possession of its property and has continued to operate and manage its business as a debtor

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in this chapter 11 case.

                 12.        On December 23, 2019, the U.S. Trustee filed a motion in this Court to

appoint a chapter 11 trustee for the Debtor [Docket No. 271] (the “Trustee Motion”). Although

the Debtor will be filing a separate response to the Trustee Motion, it suffices to say that the Trustee

Motion (filed without even considering the proposed Term Sheet) completely lacks merit given

the governance changes and other resolutions encompassed in the Term Sheet agreed to by the

Committee, as the representative of the primary economic stakeholders here.

                                   Terms of the Proposed Settlement

                 13.        Pursuant to the Term Sheet, the Debtor and the Committee have agreed to:

(a) implement certain changes to the Debtor’s governance, including the appointment of the

Independent Directors; (b) provide the Committee with additional transparency into the operation

of the Debtor’s business; (c) retain the CRO on updated terms; and (d) implement certain protocols

governing the ordinary course business operations of the Debtor. The terms of this agreement are

contained in the Term Sheet.4 A summary of the Term Sheet is as follows:

3
 All docket numbers refer to the docket maintained by this Court.
4
 In the event of any inconsistency between the summary of the Term Sheet contained herein and the Term Sheet, the
Term Sheet will govern.

                                                       5
DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19     Entered 12/27/19 21:33:05          Page 6 of 18




 Independent Directors           The Debtor’s general partner, Strand will appoint the
                                 following three (3) Independent Directors: James Seery,
                                 John Dubel, and a third director to be selected by or
                                 otherwise acceptable to the Committee. The Independent
                                 Directors will be granted exclusive control over the
                                 Debtor and its operations. Among other things, the
                                 Independent Directors shall conduct a review of all
                                 current employees as soon as practicable following the
                                 Independent Directors’ appointment, determine whether
                                 and which employees should be subject to a key
                                 employee retention plan and/or key employee incentive
                                 plan and, if applicable, propose plan(s) covering such
                                 employees.       The appointment and powers of the
                                 Independent Directors and the corporate governance
                                 structure shall be pursuant to the documents attached to
                                 the Term Sheet (the “Governing Documents”), which
                                 documents shall be satisfactory to the Committee. Once
                                 appointed, the Independent Directors (i) cannot be
                                 removed without the Committee’s written consent or
                                 Order of the Court, and (ii) may be removed and replaced
                                 at the Committee’s direction upon approval of the Court
                                 (subject in all respects to the right of any party in interest,
                                 including the Debtor and the Independent Directors, to
                                 object to such removal and replacement).

                                 The Independent Directors shall be compensated in a
                                 manner to be determined, with an understanding that the
                                 source of funding, whether directly or via reimbursement,
                                 will be the Debtor.

                                 As soon as practicable after their appointments, the
                                 Independent Directors shall, in consultation with the
                                 Committee, determine whether a CEO should be
                                 appointed for the Debtor. If the Independent Directors
                                 determine that appointment of a CEO is appropriate, the
                                 Independent Directors shall appoint a CEO acceptable to
                                 the Committee as soon as practicable, which may be one
                                 of the Independent Directors. Once appointed, the CEO
                                 cannot be removed without the Committee’s written
                                 consent or Order of the Court.

                                 The Committee shall have regular, direct access to the
                                 Independent Directors, provided, however that (1) if the
                                 communications include FTI Consulting Inc. (“FTI”),
                                 Development Specialists Inc. (“DSI”) shall also


                                          6
DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                  Entered 12/27/19 21:33:05             Page 7 of 18



                                              participate in such communications; and (2) if the
                                              communications include counsel, then either Debtor’s
                                              counsel or, if retained, counsel to the Independent
                                              Directors shall also participate in such communications.

    Role of Mr. James Dondero                 Upon approval of the Term Sheet by the Bankruptcy
                                              Court, Mr. Dondero will (1) resign from his position as a
                                              Board of Director of Strand Advisors, Inc., (2) resign as
                                              an officer of Strand Advisors, Inc., and (3) resign as an
                                              employee of the Debtor.

    CRO                                       Bradley Sharp and DSI shall, subject to approval of the
                                              Court, be retained as the CRO to the Debtor and report to
                                              and be directed by the Independent Directors and, if and
                                              once appointed, the CEO. Mr. Sharp’s and DSI’s
                                              retention is subject to this Court’s approval. The Debtor
                                              has filed the CRO Motion, as supplemented as of the date
                                              hereof, which requests authority to retain Mr. Sharp and
                                              DSI.5

                                              DSI and all other Debtor professionals shall serve at the
                                              direction of the CEO, if any, and the Independent
                                              Directors.

    Estate Claims                             The Committee is granted standing to pursue any and all
                                              estate claims and causes of action against Mr. Dondero,
                                              Mr. Mark Okada, other insiders of the Debtor, and each
                                              of the Related Entities, including any promissory notes
                                              held by any of the foregoing (collectively, the “Estate
                                              Claims”); provided, however, that the term Estate
                                              Claims will not include any estate claim or cause of
                                              action against any then-current employee of the Debtor.

    Document Management,                      The Debtor shall be subject to and comply with the
    Preservation, and Production              document management, preservation, and production
                                              requirements attached to the Term Sheet, which
                                              requirements cannot be modified without the consent of
                                              the Committee or Court order (the “Document
                                              Production Protocol”).

                                              Solely with respect to the investigation and pursuit of
                                              Estate Claims, the document production protocol will
                                              acknowledge that the Committee will have access to the
                                              privileged documents and communications that are
5
 For the avoidance of doubt, the Debtor is not seeking retention of the CRO pursuant to this Motion. The Debtor is
seeking such relief pursuant to the CRO Motion (as supplemented).

                                                        7
DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19              Entered 12/27/19 21:33:05        Page 8 of 18



                                           within the Debtor’s possession, custody, or control
                                           (“Shared Privilege”).

                                           With respect to determining if any particular document
                                           is subject to the Shared Privilege, the following process
                                           shall be followed: (i) the Committee will request
                                           documents from the Debtor, (ii) the Debtor shall log all
                                           documents requested but withheld on the basis of
                                           privilege, (iii) the Debtor shall not withhold documents
                                           it understands to be subject to the Shared Privilege; (iv)
                                           the Committee will identify each additional document
                                           on the log that the Committee believes is subject to the
                                           Shared Privilege, and (v) a special master or other third
                                           party neutral agreed to by the Committee and the Debtor
                                           shall make a determination if such documents are
                                           subject to the Shared Privilege. The Committee further
                                           agrees that the production of any particular document by
                                           the Debtor under this process will not be used as a basis
                                           for a claim of subject matter waiver.

 Reporting Requirements                    The Debtor shall be subject to and comply with the
                                           reporting requirements attached to the Term Sheet,
                                           which reporting requirements cannot be modified
                                           without the consent of the Committee or Court order
                                           (the “Reporting Requirements”).

 Plan Exclusivity                          The Independent Directors may elect to waive the
                                           Debtor’s exclusive right to file a plan under section
                                           1121 of the Bankruptcy Code.

 Operating Protocols                       The Debtor shall comply with the operating protocols
                                           attached to the Term Sheet, regarding the Debtor’s
                                           operation in the ordinary course of business, which
                                           protocols cannot be modified without the consent of the
                                           Committee or Court order (the “Operating Protocols”
                                           and, together with the Reporting Requirements, the
                                           “Protocols”).


                 14.        By this Motion, the Debtor is seeking the Court’s approval of the Term

Sheet, the terms contained therein, and the exhibits attached thereto. For the avoidance of doubt,

approval of the Term Sheet includes the approval of the following:




                                                   8
DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19              Entered 12/27/19 21:33:05       Page 9 of 18



                •       Independent Directors: The appointment of James Seery, John Dubel, and
a third director to be selected by or otherwise acceptable to the Committee as the Independent
Directors of Strand, the Debtor’s general partner, with power to oversee the operations of the
Debtor as set forth in the Term Sheet. Mr. Seery and Mr. Dubel were selected by the Committee,
and the Debtor agreed to their appointment as Independent Directors. The Debtor is also seeking
approval of the Governing Documents appointing the Independent Directors, to the extent
required, and the authority to compensate the Independent Directors either directly from the assets
of the Debtor or via the reimbursement of Strand of any compensation paid to the Independent
Directors.

               •       Document Management and Preservation: The implementation of the
Document Production Protocol, which will govern how the Debtor retains and produces documents
and information to the Committee during the pendency of its bankruptcy case. The Debtor is also
agreeing to the allow the Committee to access certain documents that are otherwise subject to the
Shared Privilege to assist the Debtor in investigating the Estate Claims.

              •       Estate Claims. The Debtor has agreed to grant the Committee standing to
pursue any Estate Claims. Estate Claims do not include claims or causes of action against any
current employees of the Debtor; however, if any employee ceases to be employed by the Debtor,
the Committee will have standing to pursue claims against such former employee.

                •       Reporting Requirements and Operating Protocols: The Debtor has agreed
to provide certain reporting to the Committee and to operate under certain protocols, which set
forth the parameters of how the Debtor can conduct its business without the requirement of Court
approval. The Protocols provide, in certain circumstances, how the CRO and the Independent
Directors will oversee the Debtor’s operations. The purpose of the Protocols is to allow the Debtor
to function in the ordinary course of its business while providing transparency to the Committee.

                 15.        The Debtor believes that appointing the Independent Directors and

otherwise effectuating the terms of the Term Sheet is in the best interests of the Debtor, its estate,

and its creditors.      The Term Sheet will allow the Debtor to proceed with a productive

reorganization effort that will maximize value for all constituents. Accordingly, the Debtor seeks

approval of the Term Sheet.

                                            Relief Requested

                 16.        By this Motion, the Debtor seeks entry of an order pursuant to sections

105(a), 363(b)(1), and 363(c)(1) of the Bankruptcy Code and Bankruptcy Rule 9019: (a) approving

the Debtor’s settlement with the Committee as set forth in the Term Sheet and outlined herein; (b)

                                                    9
DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                  Entered 12/27/19 21:33:05        Page 10 of 18



 authorizing the Debtor to take any action as may be reasonably required to effectuate the terms of

 the Term Sheet, including entering into the Governing Documents and compensating – either

 directly or through reimbursement – the Independent Directors; (c) granting the Committee

 standing to pursue the Estate Claims; and (d) granting related relief.

                                     Authority for the Relief Requested

 A.      Section 363(c)(1) of the Bankruptcy Code Authorizes the Debtor to Enter
         Into Certain Aspects of the Term Sheet in the Ordinary Course

                  17.        Because the Debtor is not settling any claims or causes of action through

 the Term Sheet or otherwise expending estate resources, the Debtor believes that it has the

 authority to effectuate the majority of the transactions and compromises set forth in the Term Sheet

 without Court approval under section 363(c)(1) of the Bankruptcy Code. Specifically, section

 363(c)(1) provides:

                  [i]f the business of the debtor is authorized to be operated under
                  section. . . 1108. . . of this title. . . the trustee may enter into
                  transactions, including the sale or lease of property of the estate, in
                  the ordinary course of business, without notice or a hearing, and may
                  use property of the estate in the ordinary course of business without
                  notice or a hearing.

 11 U.S.C. § 363(c)(1). As such, a debtor may engage in postpetition actions if the debtor is

 authorized to operate its business under section 1108 and such transactions are “in the ordinary

 course of business.”

                  18.        An activity is “ordinary course” if it satisfies both the “horizontal test” and

 the “vertical test.” See, e.g., Denton Cty. Elec. Coop. v. Eldorado Ranch, Ltd. (In re Denton Cty.

 Elec. Coop.), 281 B.R. 876, 882 n.12 (Bankr. N.D. Tex. 2002); see also In re Roth American, Inc.,

 975 F.2d 949, 952 (3d Cir. 1992). The vertical test looks to “whether the transaction subjects a



                                                       10
 DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                 Entered 12/27/19 21:33:05           Page 11 of 18



 hypothetical creditor to a different economic risk than existed when the creditor originally

 extended credit.” In re Patriot Place, Ltd., 486 B.R. 773, 793 (Bankr. W.D. Tex. 2013). The

 horizontal test considers “whether the transaction was of the sort commonly undertaken by

 companies in the industry.” Id. Here, both the vertical test and horizontal test are satisfied.

                  19.        Under the Term Sheet, the Debtor is seeking authority to (a) appoint the

 Independent Directors at Strand (a non-debtor entity), (b) have Mr. Dondero removed from his

 role at the Debtor and Strand; (c) agree to seek the retention of the CRO under a revised

 engagement letter that provides that the CRO will report to the Independent Directors; (d) grant

 the Committee standing to pursue the Estate Claims; (e) enter into and implement the Document

 Production Protocols; (f) grant the Independent Directors the exclusive right to determine whether

 to waive exclusivity; and (g) enter into and implement the Protocols. Only the compensation of

 the Independent Directors, the entrance into the Protocols (which provide the Committee with

 certain right to object to the Debtor engaging in a “Transaction” (as defined in the Protocols) and

 allow the Debtor to seek a hearing before this Court on an expedited basis), and the grant of

 standing to the Committee to pursue Estate Claims could be construed as outside of the ordinary

 course of business. The balance of the terms of the Term Sheet either involve non-debtors6 or will

 be the subject of separate motions seeking Court approval at the appropriate time.

 B.      The Court Should Approve the Term Sheet Under
         Rule 9019 of the Bankruptcy Code

                  20.        Although the Debtor believes that it has authority to implement the majority

 of the Term Sheet in the ordinary course of its business under section 363(c), the Debtor is seeking


 6
  With respect to the Independent Directors, they are being appointed to a new independent board of Strand, the
 Debtor’s general partner, and Strand is not a debtor in this case or subject to this Court’s jurisdiction.

                                                      11
 DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                Entered 12/27/19 21:33:05      Page 12 of 18



 this Court’s approval of the Term Sheet under section 105 of the Bankruptcy Code and Rule 9019

 of the Bankruptcy Rules out of an abundance of caution. Section 105(a) of the Bankruptcy Code

 provides in relevant part that “[t]he court may issue any order, process, or judgment that is

 necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). Section

 105(a) has been interpreted to expressly empower bankruptcy courts with broad equitable powers

 to “craft flexible remedies that, while not expressly authorized by the Code, effect the result the

 Code was designed to obtain.” Official Comm. of Unsecured Creditors of Cybergenics Corp. ex

 rel. Cybergenics Corp. v. Chinery, 330 F.3d 548, 568 (3d Cir. 2003) (en banc); see also Southmark

 Corp. v. Grosz (In re Southmark Corp.), 49 F.3d 1111, 1116 (5th Cir. 1995) (stating that section

 105(a) of the Bankruptcy Code “authorizes bankruptcy courts to fashion such orders as are

 necessary to further the substantive provisions of the Code”).

                  21.        Bankruptcy Rule 9019 governs the procedural prerequisites to approval of

 a settlement, providing that:

                  On motion by the trustee and after notice and a hearing, the court
                  may approve a compromise or settlement. Notice shall be given to
                  creditors, the United States trustee, the debtor, and indenture
                  trustees as provided in Rule 2002 and to any other entity as the
                  court may direct.

 Fed. R. Bankr. P. 9019(a).


                  22.        Settlements in bankruptcy are favored as a means of minimizing litigation,

 expediting the administration of the bankruptcy estate, and providing for the efficient resolution

 of bankruptcy cases. Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996); see also

 Rivercity v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599, 602 (5th Cir. 1980). Pursuant to

 Bankruptcy Rule 9019(a), a bankruptcy court may, after appropriate notice and a hearing, approve

                                                     12
 DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                 Entered 12/27/19 21:33:05       Page 13 of 18




 a compromise or settlement so long as the proposed settlement is fair, reasonable, and in the best

 interest of the estate. See In re Age Ref. Inc., 801 F.3d 530, 540 (5th Cir. 2015). Ultimately,

 “approval of a compromise is within the sound discretion of the bankruptcy court.” See United

 States v. AWECO, Inc. (In re AWECO, Inc.), 725 F.2d 293, 297 (5th Cir. 1984); Jackson Brewing,

 624 F.2d at 602–03.

                  23.        In making this determination, the United States Court of Appeals for the

 Fifth Circuit applies a three-party test, “with a focus on comparing ‘the terms of the compromise

 with the rewards of litigation.’” Official Committee of Unsecured Creditors v. Cajun Elec. Power

 Coop. by & through Mabey (In re Cajun Elec. Power Coop.), 119 F. 3d 349, 356 (5th Cir. 1997)

 (citing Jackson Brewing, 624 F.2d at 602). The Fifth Circuit has instructed courts to consider the

 following factors: “(1) The probability of success in the litigation, with due consideration for the

 uncertainty of law and fact, (2) The complexity and likely duration of the litigation and any

 attendant expense, inconvenience and delay, and (3) All other factors bearing on the wisdom of

 the compromise.” Id.

                  24.        Under the rubric of the third factor referenced above, the Fifth Circuit has

 specified two additional factors that bear on the decision to approve a proposed settlement. First,

 the court should consider “the paramount interest of creditors with proper deference to their

 reasonable views.” Id.; Conn. Gen. Life Ins. Co. v. United Cos. Fin. Corp. (In re Foster Mortg.

 Corp.), 68 F.3d 914, 917 (5th Cir. 1995). Second, the court should consider the “extent to which

 the settlement is truly the product of arms-length bargaining, and not of fraud or collusion.” Age

 Ref. Inc., 801 F.3d at 540; Foster Mortg. Corp., 68 F.3d at 918 (citations omitted).



                                                      13
 DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                    Entered 12/27/19 21:33:05            Page 14 of 18



                  25.        Here, the Debtor submits that effectuating the transactions set forth in the

 Term Sheet satisfies the Fifth Circuit’s three-part test. The settlement embodied in the Term Sheet

 was driven in large part by the Debtor’s creditors and has the support of the Committee, which

 consists of the Debtor’s principal creditors. The Term Sheet was negotiated at arm’s length, and

 there was no fraud or collusion in its negotiation. The settlement is also fair and reasonable and

 in the best interests of the Debtor’s estate and also resolves the open disputes regarding the CRO

 Motion, the Motion of Debtor for Interim and Final Orders Authorizing (A) Continuance of

 Existing Cash Management System, (B) Continued Use of the Prime Account, (C) Limited Waiver,

 as supplemented [Docket Nos. 51 & 259], and Precautionary Motion of the Debtor for Order

 Approving Protocols for the Debtor to Implement Certain Transactions in the Ordinary Course of

 Business [Docket No. 76].

                  26.        The Debtor and members of the Committee have been entangled in highly

 contentious litigation that has spanned many years and multiple venues. As evidenced by the brief

 history of the Debtor’s bankruptcy case,7 that contention and mistrust has carried over into this

 proceeding and could derail any chance that the Debtor has to successfully reorganize and structure

 a plan to pay its creditors. The governance and operational changes set forth in the Term Sheet,

 will provide greater transparency to the Committee and start the process of rebuilding the trust

 necessary to negotiate a successful resolution of this case. Without the Term Sheet, the Debtor



 7
  See, e.g., Declaration of Frank Waterhouse in Support of First Day Motions [Docket No. 11], Motion of the Official
 Committee of Unsecured Creditors for an Order Transferring Venue of this Case to the United States Bankruptcy
 Court for the Northern District of Texas [Docket No. 85], Omnibus Objection of the Official Committee of Unsecured
 Creditors to the Debtor’s (I) Motion for Final Order Authorizing Continuance of the Existing Cash Management
 System, (II) Motion to Employ and Retain Development Specialists, Inc. to Provide a Chief Restructuring Officers,
 and (III) Precautionary Motion for Approval of Protocol for “Ordinary Course” Transactions [Docket No. 130], and
 United States Trustee’s Motion for an Order Directing the Appointment of a Chapter 11 Trustee [Docket No. 271].

                                                         14
 DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                Entered 12/27/19 21:33:05      Page 15 of 18



 anticipates that the Committee would move to appoint a chapter 11 trustee and the U.S. Trustee

 has already done so (without even seeing the Term Sheet). The Debtor will contest such motions

 because the appointment of a chapter 11 trustee could gravely harm the Debtor’s business. The

 implementation of the Term Sheet will head off any potential issues that could arise, eliminate

 costly, time consuming and uncertain litigation, and give the Debtor sufficient breathing room to

 work towards rebuilding trust with its creditor body and allow the Debtor to exit bankruptcy and

 preserve the value of its business. The Debtor’s bankruptcy case has been pending for over two

 and a half months, and it is time for the parties to put the acrimony that marked the initial stages

 of this case behind them and to move forward in a productive manner – precisely what the Term

 Sheet seeks to accomplish.

 C.      Consummating the Settlement Agreement
         is a Sound Exercise of the Debtors’ Business Judgment.

                  27.        Section 363(b)(1) of the Bankruptcy Code authorizes a debtor in possession

 to “use, sell, or lease, other than in the ordinary course of business, property of the estate,” after

 notice and a hearing. It is well established in this jurisdiction that a debtor may use property of

 the estate outside the ordinary course of business under this provision if there is a good business

 reason for doing so. See, e.g., ASARCO, Inc. v. Elliott Mgmt. (In re ASARCO, L.L.C.), 650 F.3d

 593, 601 (5th Cir. 2011) (“[F]or the debtor-in-possession or trustee to satisfy its fiduciary duty to

 the debtor, creditors, and equity holders, there must be some articulated business justification for

 using, selling, or leasing the property outside the ordinary course of business.”) (quoting In re

 Cont’l Air Lines, Inc., 780 F.3d 1223, 1226 (5th Cir. 1986)); 441 B.R. 813, 830 (Bankr. S.D. Tex.




                                                     15
 DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                    Entered 12/27/19 21:33:05              Page 16 of 18



 2010); GBL Holding Co., Inc. v. Blackburn/Travis/Cole, Ltd. (In re State Park Bldg. Grp., Ltd.),

 331 B.R. 251, 254 (Bankr. N.D. Tex. 2005).

                  28.        The transactions contemplated by the Term Sheet are within the sound

 business judgment of the Debtor. The Term Sheet resolves potentially costly and protracted

 litigation with the Committee over the Debtor’s corporate governance and will give the Debtor the

 breathing room necessary to negotiate and effectuate the terms of a plan acceptable to the Debtor’s

 creditors. Further, providing standing to the Committee to investigate Estate Claims and the

 payment of the Independent Directors from the assets of the estate are each necessary components

 of the Term Sheet. The Committee would not have agreed to the Term Sheet without the grant of

 standing to investigate Estate Claims. Moreover, Strand, a non-debtor, is unable to cover the costs

 of the Independent Directors. As such, there is a good business reason for the Debtor’s payment

 of the Independent Directors’ compensation: the Term Sheet and the appointment of the

 Independent Directors would not have been agreed to or possible without that condition.8 The

 foregoing is sufficient grounds to approve the Term Sheet and authorize the Debtor to effectuate

 the terms of the Term Sheet under Section 363(b)(1).

                                                No Prior Request

                  29.        No previous request for the relief sought herein has been made to this, or

 any other, Court.




 8
   Further, although the Debtor seeks to reimburse Strand for the cost of the Independent Directors, the Debtor is
 otherwise obligated to reimburse Strand for any costs or expenses incurred by Strand in its management of the Debtor.
 See Fourth Amended and Restated Agreement of Limited Partnership of Highland Capital Management, L.P., §
 3.10(b).

                                                         16
 DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19                 Entered 12/27/19 21:33:05        Page 17 of 18



                                                     Notice

                  30.        Notice of this Motion shall be given to the following parties or, in lieu

 thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) the Office of

 the United States Attorney for the Northern District of Texas; (c) the Debtor’s principal secured

 parties; (d) counsel to the Committee; and (e) parties requesting notice pursuant to Bankruptcy

 Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no other or

 further notice need be given.

                  WHEREFORE, for the reasons set forth herein, the Debtor respectfully requests

 that the Court enter an Order, substantially in the form attached hereto as Exhibit C, (a) approving

 the Debtor’s settlement with the Committee as set forth in the Term Sheet and outlined herein; (b)

 authorizing the Debtor to take any action as may be reasonably required to effectuate the terms of

 the Term Sheet, including entering into the Governing Documents and compensating – either

 directly or through reimbursement – the Independent Directors; and (c) granting related relief.




                                                      17
 DOCS_NY:39973.7 36027/002
Case 19-34054-sgj11 Doc 281 Filed 12/27/19    Entered 12/27/19 21:33:05   Page 18 of 18



  Dated: December 27, 2019          PACHULSKI STANG ZIEHL & JONES LLP
                                    Jeffrey N. Pomerantz (CA Bar No.143717)
                                    (admitted pro hac vice)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    (admitted pro hac vice)
                                    Maxim B. Litvak (Texas Bar No. 24002482)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    (admitted pro hac vice)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    E-mail:     jpomerantz@pszjlaw.com
                                                ikharasch@pcszjlaw.com
                                                mlitvak@pszjlaw.com
                                                gdemo@pszjlaw.com

                                    -and-

                                    /s/ Melissa S. Hayward
                                    HAYWARD & ASSOCIATES PLLC
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachary Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110

                                    Counsel and Proposed Counsel for the Debtor and
                                    Debtor in Possession




                                         18
 DOCS_NY:39973.7 36027/002
